Pep. Curiam.
The orders, in so far as they sustain the defense of the six-year Statute of Limitations, should be affirmed, with twenty dollars costs and disbursements to the respondents. As to the individual defendant Robert A. Geekie, his discharge in bankruptcy is not applicable to the facts as pleaded in the complaint. If it be true that he, an officer of the corporation, pocketed part of the proceeds of the earmarked check which represented trust funds, he could be held accountable and his discharge in bankruptcy would be of no avail to him, provided, of course, he had no other defense. Therefore, the order relating to him should be modified by granting the motion to strike out the defense of discharge in bankruptcy.
Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.
Orders, in so far as they sustain the defense of the six-year Statute of Limitations, unanimously affirmed, with twenty dollars costs and disbursements. Order relating to the defendant Robert A. Geekie modified by granting the motion to strike out the defense of discharge in bankruptcy, and as so modified affirmed. Settle order on notice.